
	
		I
		112th CONGRESS
		1st Session
		H. R. 91
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Barton of Texas
			 (for himself, Mrs. Blackburn,
			 Mr. Burgess,
			 Mr. Bishop of Utah,
			 Mr. McClintock,
			 Mr. Coble,
			 Mr. Paul, Mr. Akin, Mrs.
			 Lummis, Mr. Scalise,
			 Mr. Broun of Georgia,
			 Mr. Burton of Indiana, and
			 Mr. Stearns) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To repeal certain amendments to the Energy Policy and
		  Conservation Act with respect to lighting energy efficiency.
	
	
		1.Short titleThis Act may be cited as the
			 Better Use of Light Bulbs
			 Act.
		2.Lighting energy
			 efficiency
			(a)In
			 generalSubtitle B of title III of the Energy Independence and
			 Security Act of 2007 (Public Law 110–140) is repealed.
			(b)ApplicationThe Energy Policy and Conservation Act (42
			 U.S.C. 6201 et seq.) shall be applied and administered as if subtitle B of
			 title III of the Energy Independence and Security Act of 2007 (and the
			 amendments made by that subtitle) had not been enacted.
			
